      Case 1:18-cv-04727-ELR Document 58 Filed 12/23/19 Page 1 of 3
                                                                    FILED IN CLERK'S OFFICE
                                                                          U.S.D.C. Atlanta

                                                                         DEC 2 3 2019
                                                                    JAMES N. HATTEN, Clerk
                                                                    By, ~uiyClerk

           IN THE UNITED STATES DISTRICT COURT FOR
              THE NORTHERN DISTRICT OF GEORGIA
                       ATLANTA DIVISION



GEORGIA COALITION FOR THE
PEOPLES' AGENDA, INC., et. AL

             Plaintiffs,                      Civil Action No.
                                              1: 18-cv-04727-ER
V.


BRAD RAFFENSPERGER, in his
official capacity as Secretary of State for
the State of Georgia,

             Defendant.


                      ORDER GRANTING
        CONSENT MOTION TO EXTEND THE DEADLINE FOR
           THE FILING OF DEFENDANT'S RESPONSIVE
        PLEADING TO THE SECOND AMENDED COMPLAINT
           AND TO MODIFY THE SCHEDULING ORDER

       This matter is before the Court on the parties' consent motions

[Doc, 56] to extend the deadline for the filing of Defendant Brad

Raffensperger' s responsive pleading to the Plaintiffs' Second Amended

Complaint from 14 days to 30 days and to modify the Scheduling Order

[Doc. 55].
      Case 1:18-cv-04727-ELR Document 58 Filed 12/23/19 Page 2 of 3




      The parties by consent are moving the Court for an Order to modify

the Scheduling Order [Doc. 55] to provide the parties with additional time

to complete discovery and expert witness analysis with respect to

Plaintiffs' Second Amended Complaint and to accommodate the parties'

good-faith settlement negotiations, which have been ongoing since the

passage of Georgia House Bill 316. See Consent Motions to Modify

Scheduling Order, Doc. 48; H.B. 316, Doc, 48-1; Doc, 53 and Doc. 54.

      Having read and considered the motions, they are hereby

GRANTED.

      Defendant Brad Raffensperger, who has consented to the filing of

Plaintiffs' Second Amended Complaint, shall have up to thirty (30) days

from the filing of Plaintiffs' Second Amended Complaint to file his

responsive pleading.

      The deadlines set forth in the Scheduling Order [Doc 55] are also

hereby modified as follows:

Plaintiffs' Expert Disclosures      March 13, 2020
(reports)
Defendant's Expert Disclosures      April 13, 2020
(reports)
Plaintiffs' Rebuttal Expert         April 27, 2020
Disclosures (reports)
                                      2
      Case 1:18-cv-04727-ELR Document 58 Filed 12/23/19 Page 3 of 3




Close of Discovery                  May 22, 2020
Dispositive Motions (filed)         June 12, 2020
Dispositive Motions (response)      July 3, 2020
Dispositive Motions (reply)         July 17, 2020
Last Day for Daubert Motions        On last day to submit pretrial Order
Last Day to submit pretrial Order   30 days after entry of the Court's
                                    ruling on summary judgment
Trial readiness                     Summer/Early Fall 2020


       IT IS SO ORDERED, this ZJ~ay of December, 2019.



                                THE HONORABLE ELEANOR ROSS
                                UNITED STATES DISTRICT COURT JUDGE




                                      3
